81 F.3d 153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth CircuitCurtis L. WRENN, Plaintiff-Appellant,v.Harvey S. WASSERMAN, Defendant-Appellee.
No. 95-2531.
United States Court of Appeals, Fourth Circuit.
Submitted March 12, 1996.Decided March 28, 1996.

Curtis L. Wrenn, Appellant Pro Se.
Harvey Saul Wasserman, COHEN, GREENE & WASSERMAN, Edgewater, Maryland, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order, following trial, entering judgment for Defendant upon the finding that Appellant had not established either legal malpractice or defamation.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Wrenn v. Wasserman, No. CA-88-1413-B (D.Md. July 14, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.